Citation Nr: 1437211	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from April 1988 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that he experienced symptoms related to sleep apnea to include excessive snoring during service.  He points to complaints of sleep problems in May 2006 and fatigue in May 2007 (as reflected in service treatment records) as clinical manifestations of the onset of sleep apnea.  He has also submitted statements from his spouse and fellow members of service who witnessed his sleep impairment both during and after military service.  In light of the fact that the Veteran is competent to report such symptoms plus the fact that he has submitted evidence of current diagnosis, VA opinion and examination are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA respiratory examination addressing his claimed sleep apnea.  The examiner must review the claims file (including Virtual VA/VBMS records) in conjunction with this examianton.  Based upon the claims file review and the examination itself, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea is etiologically related to service.  All opinions must be supported by a detailed rationale in a typewritten report.  

2.  Then readjudicate this claim for sleep apnea.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



